Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 6/27/2022.
Response to Amendment
2.	The Independent claims have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive as Applicant has further amended the claims to include additional recording options based on sound volume to further differentiate over the cited prior art.
Allowable Subject Matter
4.	Claims 1-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:

A recording device for vehicles comprising: 
a video data acquirer configured to acquire video data including sound data and imaging an area around an own vehicle; 
a sound volume detector configured to detect a sound volume of an audio sound played back in the own vehicle; and 
a recording controller configured to record video data including data by which a sound volume of an audio sound can be determined and sound data on which an effect of an audio sound is small, when a sound volume of an audio sound detected by the sound volume detector is greater than a predetermined sound volume, and configured to record video data including sound data inside a vehicle cabin of the own vehicle when the sound volume of the audio sound detected by the sound volume detector is equal to or smaller than the predetermined sound volume.

Regarding claim 1 Chen, the closest art of record, teaches A recording device for vehicles (abstract: vehicle smart monitoring system and method; 1: recorded audio and video information) comprising: 
a video data acquirer configured to acquire video data including sound data and imaging an area around an own vehicle (abstract; 1: smart monitoring system, recorded abnormal audio and video information of the vehicle and around the vehicle through automatic monitoring equipment; 4: automobile data recorder is a video recorder; 5);  
5[a sound volume detection unit configured to detect a sound volume of an audio sound played back in the own vehicle;] and 
a recording controller configured to record video data including data by which a sound volume of an audio sound can be determined and sound data on which an effect of an audio sound is small and configured to record video data including sound data inside a vehicle cabin of the own vehicle (abstract; 1; 4; 5: when a smart sensing device in the system senses abnormalities inside, outside and around the vehicle; the multi-purpose vehicle smart monitoring system would start automatic monitoring equipment to record information such as AVs (Audio Videos) of inside, outside and around the vehicle).
Chen teaches sensing events inside and outside of a vehicle, and starting AV recordings based on sensed events to record inside and outside scenes of the vehicle.  
Chen does not specifically teach detecting a sound volume of an audio sound in the vehicle and specific recording options (both inside and outside, or just inside) when the sound volume is greater than a predetermined sound volume, or when it is equal to or smaller than the predetermined sound volume.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655